Exhibit 10.1

 

[ex10i_001.jpg] 

14300 N. Northsight Blvd #208

Scottsdale, AZ 85260

 

Binding Letter of Intent

 

Between:

Chino Valley Properties, LLC

(“Landlord”)

 

And:

C3C3 Group, LLC (“Tenant”)

 

And:

Broken Arrow Herbal Center, Inc.

(“Medical Marijuana License Holder”)

 

RE:        2144 N. Road 1 East

              Chino Valley, AZ 83462

 

WHEREAS, it is the intent of the parties to enter into this binding Letter of
Intent (this “LOI”), which outlines the essential material terms for the
execution of an Amendment to the existing Commercial Lease Agreement (the
“Lease” or “Lease Agreement”), dated August 6, 2015, for the expansion in leased
space from approximately 15,000 rentable square feet to 45,000 rentable square
feet to Tenant at the Chino Valley Cultivation Facility located at 2144 N. Road
1 East, Chino Valley, Arizona 83462.

 

Facility and Building: Exhibit A – Property Site and Description.     Premises:
Pursuant to this LOI and the Lease, Landlord shall lease to Tenant, and Tenant
shall lease from Landlord, approximately 45,000 square feet of space at the
Property, as identified on Exhibit B attached to this LOI, provided that
Landlord may change the phasing, location, dimensions and configuration of the
Premises so long as the Premises shall contain approximately 45,000 square feet
of space at the Property.       Lease: Subject to the terms of this LOI,
including the contingencies described below, Landlord and Tenant shall execute
and deliver Landlord’s form of Amendment to the existing Lease Agreement,
consistent with the terms of this LOI, including, without limitation, the terms
set forth on Exhibit C attached to this LOI, no later than the date that is ten
(10) business days after Landlord delivers to Tenant Landlord’s form of
Amendment to the Lease Agreement.

  

Tenant Improvements: Subject to force majeure events, including events,
conditions, and occurrences that are outside of Landlord’s reasonable control
that prevent or delay Landlord from performing its obligations, including
requirements of, and approval from, governmental authorities and acts of God
(collectively, “Force Majeure Events”), Landlord shall use commercially
reasonable efforts to construct certain tenant improvements in the Premises for
Tenant’s use in accordance with the permitted use set forth below.  Landlord
shall prepare plans, drawings and specifications for Landlord’s construction of
the tenant improvements for Tenant’s review and reasonable comments, provided
that Tenant’s comments do not result in any delay in Landlord’s construction of
the tenant improvements or increase in the costs of such construction.  Any
comments to Landlord’s plans, specifications and drawings shall be submitted to
Landlord no later than five (5) business days after Tenant’s receipt of such
plans, specifications and drawings.  Landlord shall control all aspects of the
design, preparation and construction of the tenant improvements.  

 

 1 

 

 

[ex10i_001.jpg] 

14300 N. Northsight Blvd #208

Scottsdale, AZ 85260

 

Budget $2,000,000 total Landlord budget for developing the Premises and
constructing the tenant improvements outlined in Exhibit B.     Rent: Exhibit D
– Rental Schedule, provided that in the event that Landlord’s total costs
(including hard and soft costs, professional fees and costs, costs of permits,
and all other related costs to be determined by Landlord) to develop the
Premises and construct the tenant improvements exceeds Landlord’s budget, the
annual and monthly rent amounts in the Rental Schedule shall increase to take
into consideration such increase in Landlord’s total costs, in which event
Landlord shall amend the Rental Schedule to reflect the increase in costs and
the increase in annual and monthly rent payments under the Lease, which shall be
binding on Tenant.  In addition to the payment of annual and monthly rent, and
additional rent pursuant to the Lease, Tenant shall also pay to Landlord all use
taxes, sales taxes, transaction privilege taxes, excise taxes, and other similar
taxes associated with the Lease and Landlord’s receipt of rent payments under
the Lease.  All payments to be made by Tenant to Landlord under the Lease shall
be made in such form as is acceptable to Landlord, and Landlord shall not be
obligated to accept any payments in cash.       Rent Commencement: Tenant shall
pay rent and additional rent to Landlord, in advance, on the first day of each
month during the term of the Lease (without notice or demand, and without set
off, abatement, or defense), commencing on the date that Landlord substantially
completes construction of the tenant improvements, obtains a certificate of
occupancy or certificate of completion, as applicable, and delivers possession
of the Premises to Tenant.       Late Charge; Interest: Any payment due under
the Lease and not received by Landlord on its due date shall bear interest at
the rate of 10% per annum, until paid in full, and a late charge equal to 8% of
such delinquent payment shall be paid by Tenant without notice or demand.      
Contingencies: This LOI and the Amendment to the Lease Agreement shall be
contingent upon: (a) Landlord obtaining financing for the development of the
Premises and the construction of the tenant improvements in such amount and on
such terms and provisions as are acceptable to Landlord in its sole and absolute
discretion from a lender approved by Landlord in its sole discretion, and (b)
Approval by the Town of Chino Valley of the Phased Protected Development Rights
Plan (the “PPDRP”) submitted by the Landlord on behalf of the Tenant on January
25, 2016 and attached as Exhibit E. In the event that the contingencies have not
been satisfied on or before the date that is ninety (90) days after the date
that Landlord signs this LOI, this LOI shall terminate, and all of the Deposit
(as that term is defined below), except for $100.00, shall be returned to
Tenant.  

 

 2 

 

 

[ex10i_001.jpg] 

14300 N. Northsight Blvd #208

Scottsdale, AZ 85260

 

Tenant Use: Tenant may use the Premises for Licensed Medical Marijuana
Cultivation and Processing in strict accordance with the laws of the State of
Arizona and applicable licensure requirements, including the ATO.  Tenant may
not use the Premises for any other purpose, including for any retail uses.      
Authority to Operate: Tenant and Guarantor(s) each represents and warrants to
Landlord that Tenant has the ability to obtain an Authority to Operate (ATO)
from the State of Arizona for the cultivation of Marijuana, and such ATO will be
in full force and effect, and no violation will exist under applicable laws with
regards to such ATO throughout the term of the operating facility under the
Lease.  Tenant and Guarantor(s) each agree that such ATO shall remain in full
force and effect during the term of the Lease, including any extension thereof.
Tenant and Medical Marijuana License Holder agree to provide Landlord with a
copy of any reports filed with the State of Arizona in connection with the
conduct of Tenant’s business activities and or a copy of the ATO Certificate,
together with any correspondence or communications by or between Tenant, and or
Medical Marijuana License Holder and or the State of Arizona with respect
thereto, including any violations or alleged violations of applicable law or the
ATO, promptly upon filing such reports or giving or receiving such
correspondence or communications.       Guarantor(s): Alan Abrams, a single man,
his heirs, personal representatives, successors and assigns.     Lease
Guarantee(s): Simultaneously with Tenant’s execution of the Amendment to the
Lease Agreement, Guarantors shall execute and deliver to Landlord a Lease
Guarantee in Landlord’s form, pursuant to which Guarantors will, jointly and
severally, unconditionally guarantee payment and performance of all obligations,
duties, and liabilities of Tenant under this LOI and the Amendment to the Lease
Agreement for the duration of that Lease Agreement. The Lease Guarantee shall
constitute a guaranty of payment, not a guaranty of collection, and shall
guaranty the performance of all of Tenant’s obligations and duties under this
LOI and the Lease.  Guarantor(s) agree, jointly and severally, as follows: (a)
The obligations of Guarantors are separate and independent of the obligations of
Tenant and of every other guarantor, and a separate action or actions may be
brought and prosecuted under or pursuant to this LOI and or the Lease against
any or all of the Guarantor(s) regardless of whether an action is brought
against Tenant or any other guarantor; (b) Landlord may, without notice, and
without affecting Guarantor’s liability, from time to time amend, modify, or
restate this LOI and or the Lease; (c) each Guarantor unconditionally waives and
agrees not to assert:  (i) any right to require Landlord to proceed against
Tenant, any other guarantor, or pursue any other right or remedy whatsoever;
(ii) the benefits of the provisions of Arizona Revised Statutes Sections 12-1641
and 12-1642 et seq., and 44-141, 44-142 or 47-3605, and Rule 17(f) of the
Arizona Rules of Civil Procedures, and any and all other laws, rules and
statutes of similar import, and any other statutes or rules which might operate,
contrary to Guarantor's agreements herein, to limit Guarantor's liability or
enforcement thereof; (iii) any defense arising by reason of any disability or
other defense of Tenant or by reason of the cessation of, or unenforceability
of, the liability of Tenant; (iv) demand, diligence, grace, presentment for
payment, protest, notice of nonpayment, notice of nonperformance, notice of
extension, notice of dishonor, notice of maturity, notice of protest and/or
default; (v) recourse to any guaranty or suretyship defenses; (vi) notice of
acceptance; and (vii) any defenses based on breach or alleged breach of any duty
of Landlord to mitigate damages; and (d) until all duties and obligations of
Tenant have been satisfied and performed, Guarantor shall have no right of
subrogation and waives any right to enforce any remedy which Guarantor now has
or may hereafter have against Tenant or any other guarantor.   

 

 3 

 

 

[ex10i_001.jpg] 

14300 N. Northsight Blvd #208

Scottsdale, AZ 85260

 

Licensed Marijuana Project   Compliance Agreement: Tenant acknowledges and
agrees that attached to Landlord’s form of Lease will be Landlord’s form of
Licensed Marijuana Project Compliance Agreement, which will form part of the
Lease and Tenant’s obligations under the Lease, with which Tenant hereby agrees
to comply.       Attorney’s Fees and Costs: Tenant and Guarantor(s) agree,
jointly and severally, to pay all costs and expenses of Landlord, including
reasonable attorneys’ fees and court costs, in connection with any action by
Landlord to enforce this LOI, the Lease, and/or any Lease Guarantee.       No
Brokers: Landlord and Tenant represent and warrant to each other that neither
Landlord, nor Tenant, have been, or will be, represented by any broker in
connection with this LOI or the Lease, and no broker commission or finder’s fee
shall be payable as a result of the Lease.       Assignment: Landlord may freely
assign, sell, convey, encumber, transfer, and or pledge the Lease and or any of
Landlord’s interests therein.         Tenant may not assign, sell, convey,
encumber, transfer, or pledge the Lease or any of Tenant’s interests therein,
and Tenant may not sublet or license any portion of the Premises, without the
prior written consent and approval of Landlord.  Tenant may not change, amend,
modify, issue, sell, transfer, convey, encumber, or pledge (or permit to be
changed, amended, modified, issued, sold, transferred, conveyed, encumbered, or
pledged) any ownership, management, or voting right or interest in Tenant, by
operation of law or otherwise, without the prior written consent and approval of
Landlord.  

 

 4 

 

 

[ex10i_001.jpg] 

14300 N. Northsight Blvd #208

Scottsdale, AZ 85260

 

Improvements: Tenant may not make any improvements, alterations, additions, or
modifications to the Premises without the prior written consent and approval of
Landlord.       Subordination: The Lease and Tenant’s rights under the Lease
shall be subject and subordinate to any and all liens, mortgages or deeds of
trust placed on the Premises by Landlord, now or in the future, unless the
holder of such lien, mortgage or deed of trust elects to make the Lease senior
to such lien, mortgage or deed of trust.       Insurance: During the term of the
Lease, Tenant shall carry and maintain: (a) fire, casualty and extended coverage
insurance on Tenant’s fixtures, improvements and other property for not less
than the full replacement value, together with business interruption coverage,
as Landlord may reasonably require; (b) commercial liability insurance insuring
Tenant against any liability arising out of the Lease, use, occupancy or
maintenance of the Premises and the business operated by Tenant, including that
from personal injury or property damage in or about the Premises or as a result
of the conduct of Tenant’s business activities, insuring Landlord, and any
designated mortgagee of Landlord, and Tenant, and naming Landlord and any
designated mortgagee of Landlord as an additional insured therein, Such
insurance shall be in the minimum amounts of not less than $3,000,000 per
occurrence against liability for bodily injury including death and personal
injury for any single occurrence and not less than $3,000,000 per occurrence for
property damage, and combined single limit insurance insuring for bodily injury,
death and property damage in an amount of not less than $3,000,000.  The policy
shall insure the hazards of the Premises and Tenant’s operations therein, shall
include independent contractor and contractual liability coverage (covering the
indemnities contained in the Lease) and shall name Landlord, Landlords managing
agent and the Landlord’s mortgagee as an additional insured, and contain a
cross-liability provision, and contain a provision that the insurance provided
hereunder shall be primary and non-contributing with any other insurance
available to Landlord; (c) Workers’ compensation insurance for the benefit of
all employees entering upon the Premises as a result of or in connection with
the employment by Tenant; and (d) such other and additional forms of insurance
as may be required by Landlord to cover future risks against which Landlord or
Tenant would protect themselves.  All policies shall be written in a form
satisfactory to Landlord and shall be written by insurance companies licensed
with a Best’s rating and Financial Size Category Rating of “A++” and authorized
to do business in the state in which the Building is situated.  Tenant shall
furnish to Landlord, prior to Tenant’s entry into the Premises and thereafter
within thirty (30) days prior to the expiration of each such policy (or renewal
thereof), a certificate of insurance issued by the insurance carrier of each
policy of insurance carried by Tenant pursuant hereto, together with a copy of
the policy declaration page(s), certifying that such policy(ies) has been
issued, provides coverage required by this LOI and the Lease (including name of
additional insured entities) and a statement that no deductible or
self-insurance retention applies to such policy and upon request by Landlord, a
copy of each such policy of insurance.  The Lease shall contain Landlord’s form
of waiver of subrogation, and additional terms, provisions, waivers, and
agreements on the part of Tenant with respect to insurance and insurance related
matters, but such the additional terms shall not contradict the terms of this
LOI in any material respect.  

 

 5 

 

 

[ex10i_001.jpg] 

14300 N. Northsight Blvd #208

Scottsdale, AZ 85260

 

Indemnity: Tenant and Guarantors (jointly and severally) shall defend (with
legal counsel acceptable to Landlord), indemnify, protect, reimburse, and hold
harmless the Building, Landlord, and Landlord’s officers, directors, lenders,
employees, contractors, representatives, agents, successors and assigns, for,
from and against any and all claims, losses, damages, demands, fines, penalties,
liens, actions, suits, obligations, liabilities, judgments, costs and expenses,
including reasonable attorneys’ fees and court costs, arising from, relating to,
associated with, in connection with, or resulting in any way from: (a) Tenant’s
use or occupancy of the Premises, (b) the conduct of Tenant’s business
activities, including, without limitation, business activities conducted on or
at the Premises, (c) any act or omission of Tenant or any of Tenant’s employees,
agents, contractors, representatives, invitees, customers, guests, and (d) any
breach or default by Tenant under or pursuant to the Lease, including any
violation of applicable laws.  This indemnity shall survive any termination or
expiration of this LOI or the Lease.       Defaults; Remedies: If Tenant
breaches or defaults under this LOI or the Lease, or fails to perform any of
Tenant’s duties or obligations thereunder, or files for bankruptcy protection or
is adjudged bankrupt, or seeks protection from creditors, Landlord may exercise
any right and enforce any remedy available to Landlord in contract, at law or in
equity, including, without limitation, the right to terminate this LOI and the
Lease, the right to terminate Tenant’s right of possession of the Premises
without terminating the Lease, the right to lock Tenant out of the Premises in
accordance with applicable laws, the right to sue Tenant and Guarantors for
losses and damages (including reimbursement of all costs, expenses, fees and
charges incurred or paid by Landlord in connection with this LOI, the Lease, the
development of the Premises, the construction of the tenant improvements, any
financing pursued or secured by Landlord in connection therewith, and all other
costs and expenses relating thereto, together with interest thereon at the rate
of 10% per annum from the date of demand for payment from Landlord until paid in
full, including reasonable attorneys’ fees), the right to sue for specific
performance, the right to an injunction, the right to apply any deposit held by
Landlord, the right to perform (or attempt to perform) Tenant’s unperformed
obligations, in which event Tenant shall immediately, upon receipt of Landlord’s
request for payment, reimburse Landlord for all costs and expenses incurred by
Landlord in performing or attempting to perform Tenant’s unperformed
obligations, and Tenant shall also pay to Landlord an amount equal to all
damages and losses incurred or suffered by Landlord as a result of Tenant’s
breach or default, including reasonable attorneys’ fees, all without limiting or
impairing or waiving any of Landlord’s other rights and remedies.  All of
Landlord’s rights and remedies shall be cumulative.  The Lease shall contain
additional provisions regarding Tenant’s breaches and defaults and Landlord’s
additional rights and remedies.       Compliance with Laws: In connection with
this LOI, the Lease, the Premises, and the conduct of Tenant’s business
activities, Tenant shall comply in all respects with all applicable federal,
state and local laws, statutes, rules, regulations, ordinances, requirements,
decrees, and orders (including, without limitation, laws regulating the
environment and hazardous substances and materials), except that so long as
Tenant strictly complies with applicable laws of the State of Arizona, Tenant
shall not be required pursuant to the Lease to comply with federal law that bans
the cultivation of medical marijuana.

 

 6 

 

 

[ex10i_001.jpg] 

14300 N. Northsight Blvd #208

Scottsdale, AZ 85260

 

No Hazardous Materials: Tenant may not use, generate, store, dispose of,
release, or bring onto the Premises (or permit to be used, generated, stored,
disposed of, released, or brought onto the Premises) any hazardous,
flammable  or dangerous substances or materials, or any regulated substances or
materials (except for marijuana in strict compliance with the laws of the State
of Arizona), without the prior written consent and approval of Landlord.      
Security Deposit: Upon Tenant’s execution of the Amendment to the Lease
Agreement and delivery of the same to Landlord, Tenant shall increase its
Security Deposit equal to the increased rate of one (1) month’s rental payment.
The security deposit shall be governed, applied, held, replenished, and returned
to Tenant in accordance with the terms of the Lease, provided that in no event
shall Tenant be entitled to receive any interest on the security deposit or
prepaid amounts, and Landlord may comingle such security deposit and prepaid
amounts with Landlord’s general funds.       Utilities: All utilities and
utilities services for the Premises shall be placed and held in Tenant’s name
and paid for by Tenant.       Entry: Landlord may enter the Premises at any
time, subject to applicable law, to inspect the Premises, to verify Tenant’s
compliance with the Lease, to perform any of Landlord’s obligations, and to show
the Premises.       Maintenance and Repair: Tenant shall maintain, repair and
replace all of Tenant’s equipment, personal property, inventory, trade fixtures,
and improvements in good, safe condition and repair and in accordance with all
applicable laws.  Tenant shall regularly inspect, maintain, repair and replace,
including making capital improvements and capital repairs, the Premises and all
aspects, systems, parts, and components of the Premises in good, safe working
order condition and repair and in accordance with all applicable laws. Except in
case of an emergency (in which event Tenant shall immediately notify Landlord in
writing of such emergency), Tenant shall notify Landlord in writing at least 30
days prior to Tenant undertaking any repair or replacement costing in excess of
$5,000.00 per occurrence, and shall provide Landlord with a reasonably detailed
description of the repair or replacement to be undertaken by Tenant and the
names of Tenant’s contractors (who must be approved in writing in advance by
Landlord), and any other information regarding such repair or replacement as
Landlord may request.  Landlord may require Tenant to post a payment and
performance bond for any improvements to be made by Tenant and for any repairs
or replacements to be made by Tenant.       No Liens: Tenant shall at all times
keep and maintain the Premises free and clear of any and all liens (including
consensual liens), and all mechanics’ and materialmens’ liens and notices and
claims of liens arising from or relating to any work, repairs or replacements
made or to be made by Tenant.  

 

 7 

 

 

[ex10i_001.jpg] 

14300 N. Northsight Blvd #208

Scottsdale, AZ 85260

 

Damage and Destruction: Except in the event such damage or destruction is caused
by Tenant or by Tenant’s employees, agents, contractors, representatives,
invitees, customers, guests (in which event Tenant shall be responsible for
repairing and restoring the Premises), and subject to Force Majeure Events,
Landlord shall use commercially reasonable efforts to repair and restore the
Premises in the event of damage or destruction to the Premises following
Landlord’s receipt of Landlord’s insurance proceeds relating thereto, and only
to the extent of such insurance proceeds paid to Landlord, less Landlord’s costs
in obtaining such insurance proceeds (unless such costs are otherwise reimbursed
to Landlord).  In no event shall rent or additional rent abate under the Lease
as a result of damage or destruction to the Premises.  In no event shall
Landlord repair or restore any of Tenant’s equipment, personal property,
inventory, trade fixtures, or improvements.  Tenant shall pay to Landlord, as
additional rent, Tenant’s pro-rata share of all insurance premiums and costs
incurred or paid by Landlord to provide and maintain casualty and liability
insurance for the Building and surrounding areas, including any deductible
amount to be paid by Landlord under such policies.  Landlord may terminate the
Lease if the Premises or the Building are damaged in any material respect during
the last 18 months of the term of the Lease.  Tenant waives all rights and
benefits under or pursuant to Arizona Revised Statutes Section 33-343 and other
similar rights and statutes.  All other provisions regarding damage and
destruction to the Premises shall be governed by the terms of the Lease.      
Parking: Tenant may use a pro-rata share of the onsite parking spaces available
for the Building, as designated by Landlord, on a non-exclusive and unreserved
basis, and in accordance with such parking rules and regulations promulgated by
Landlord from time to time.       Estoppel: Upon request by Landlord from time
to time, Tenant shall execute an estoppel in Landlord’s form of estoppel
certifying to certain aspects pertaining to Tenant, the Lease, the Premises and
other matters reasonably requested by Landlord.       Limitation on Liability:
Landlord’s liability under the Lease shall be limited to Landlord’s interest in
the Building and the rents and profits therefrom, and Tenant shall look solely
to Landlord’s interest in the Building for satisfaction of any liability of
Landlord in respect to the Lease.       Surrender: Upon termination or
expiration of the Lease, Tenant shall remove all of Tenant’s equipment, personal
property, trade fixtures, and inventory from the Premises and to repair any
damage caused by such removal, and to surrender the Premises to Landlord in
good, safe working order condition and repair, and in accordance with the other
terms of the Lease.  Landlord shall have the right to require Tenant to remove
any and all of Tenant’s improvements from the Premises and to repair any damage
caused by such removal.     Tenant’s Cost: All of Tenant’s duties and
obligations under this LOI and the Lease shall be performed and satisfied by
Tenant at Tenant’s sole cost and expense.       Damages: In no event shall
Landlord be liable to Tenant (or be subject to any claim from Tenant) for any
damage or destruction to any of Tenant’s equipment, personal property,
inventory, trade fixtures, or improvements, and Tenant agrees to provide
adequate insurance coverage for all such matters, items, risks and losses.      
  In no event shall Landlord be liable to Tenant or any person claiming through
or under Tenant for any consequential, exemplary or punitive damages under or
pursuant to the Lease.  

 

 8 

 

 

[ex10i_001.jpg] 

14300 N. Northsight Blvd #208

Scottsdale, AZ 85260

 

“AS IS” Subject to Landlord’s obligation to construct the tenant improvements
under the scope of construction agreed to by the Tenant and Landlord as part of
the Amendment to the Lease Agreement, Landlord shall be leasing the Premises to
Tenant, and Tenant shall accept the Premises, in “AS IS” condition, with all
faults and defects, and without any representation or warranty, express or
implied, on the part of Landlord or any of Landlord’s agents.       Time is of
Essence: Time is of the essence for the performance of Tenant’s duties and
obligations under this LOI and the Lease. There shall be no waiver by Landlord
of any of its rights and remedies, unless agreed to in writing by Landlord.    
Governing Law: This LOI and the Lease shall be governed by the laws of the State
of Arizona (without regard to conflict of laws).       Venue and Jurisdiction:
Venue and exclusive jurisdiction for any action arising out of this LOI and the
Lease shall be in Superior Court, Maricopa County, Arizona, and Tenant and
Guarantor(s) hereby waive any and all defenses relating to such jurisdiction and
venue.       Counterparts: This LOI may be executed in any number of
counterparts, and all such counterparts shall constitute a single document.    
  Landlord’s Approval: Whenever and wherever in this LOI or in the Lease that
the approval or consent of Landlord is required to be obtained, Landlord’s
approval or consent may be given, withheld, or conditioned in Landlord’s sole
and absolute discretion.       Drafter: Tenant agrees that no provision
contained in this LOI or the Lease shall be constructed against the drafter of
this LOI or the Lease.       Binding LOI: This LOI constitutes a binding and
valid agreement on the part of Landlord and Tenant.  Landlord and Tenant each
agree to execute and deliver Landlord’s form of the Lease, consistent with the
terms of this LOI, no later than the date that is ten (10) business days after
Landlord delivers to Tenant Landlord’s form of Lease, subject to the terms of
this LOI, including the contingencies.  Tenant and Guarantor(s) acknowledge and
agree that Landlord’s form of Lease and Landlord’s form of Lease Guarantee shall
contain additional terms, agreements, covenants, provisions, waivers,
representations, warranties, and obligations of Tenant and Guarantor(s) in
addition to those contained in this LOI, but the additional terms shall not
contradict the terms of this LOI in any material respect.       Expiration: If
this LOI is not executed by Tenant and Guarantor(s) and delivered to Landlord,
together with the Deposit, on or before 5:00 PM, Arizona Time, on Friday,
February 5, 2016, then this LOI shall terminate and expire and be of no further
force or effect.

  

 

[Space Intentionally Left Blank. Signatures on the Following Page.]

 

 9 

 

  

[ex10i_001.jpg] 

14300 N. Northsight Blvd #208

Scottsdale, AZ 85260

 

IN WITNESS WHEREOF, THE PARTIES HAVE EXECUTED THIS LOI.

 

TENANT:

 

C3C3 Group, LLC , an Arizona limited liability company

 

By: /s/ Alan B. Abrams   Name: Alan B. Abrams   Its: Manager  

 

Date: 2/2/2016               , 2016

 

GUARANTOR:       /s/ Alan Abrams   Alan Abrams, a single man  

  

MEDICAL MARIJUANA LICENSE HOLDER:         Broken Arrow Herbal Center, Inc.      
  By: /s/ Alan B. Abrams   Name: Alan B. Abrams   Its: Chairman  

 

LANDLORD:

 

CHINO VALLEY PROPERTIES, LLC.

 

By: /s/ Bryan McLaren   Name: Bryan McLaren   Its: Authorized Agent  

 

Date: 2/16/16               , 2016

 

 10 

 

 

[ex10i_001.jpg] 

14300 N. Northsight Blvd #208

Scottsdale, AZ 85260

 

EXHIBIT A: PROPERTY SITE AND DESCRIPTION

 

Parcel ID:

306-14-008-M



    Property Address:

2144 & 2148 N. Road 1 East

Chino Valley, AZ 83462



    Property:

Chino Valley Cultivation Site; Approximately 11 acres. 

    Premises: 20,000 square feet of completed Greenhouse, 10,000 square feet of
completed Warehouse, 10,000 square feet of completed hoop houses, and
approximately 5,000 square feet of residential & garage space.       The
Authority to Operate (ATO) for the Cultivation Site will be held by Broken Arrow
Herbal Center, Inc.



 



 11 

 

 

[ex10i_001.jpg] 

14300 N. Northsight Blvd #208

Scottsdale, AZ 85260

 

EXHIBIT B: OUTLINE OF THE PREMISES

 

[ex10i_002.jpg]

 

PHASE 1: Existing Lease Agreement includes Greenhouse #1 approximately 10,000
square feet and Office Space of approximately 5,000 square feet for a total of
15,000 square feet.

 

PHASE 2: Completion of the following expanded developments for 25,000 square
feet total:

A.)Utility expansion in coordination with APS to increase 3,000 amps service to
property

B.)Addition of a new Injection Well/Drywell

C.)Septic Tank Permitting and Installation  D.)New Warehouse structure
approximately 10,000 square feet in operation space

 

PHASE 3: Completion of the following expanded developments for 45,000 square
feet total:

A.)Renovation to existing Greenhouse #2, which is currently a shell structure

B.)Renovation to the “Hoop Houses” west of the proposed Warehouse

 

TBD PHASE 4: Completion of Greenhouse #3, #4, #5, and #6 along with landscaping
for interior.

 



 12 

 

 

[ex10i_001.jpg] 

14300 N. Northsight Blvd #208

Scottsdale, AZ 85260

 

EXHIBIT C: ADDITIONAL LEASE TERMS

 



Lease: Triple Net (NNN), meaning that all rent to be paid to Landlord shall be
absolutely net to Landlord so that the Lease shall yield net to Landlord the
rent to be paid each month during the term of the Lease, and Tenant shall pay
either directly or as reimbursement to Landlord for all costs, expenses and
obligations of every kind or nature whatsoever relating to the Premises which
may arise or become due during the term of the Lease, including, without
limitation, all costs and expenses of operation, maintenance, ownership, repairs
(including capital repairs), replacements (including capital replacements),
utilities, insurance and taxes (including real estate taxes and assessments, but
excluding Landlord’s personal income taxes) relating to the Premises.    
Premises: 45,000 Square Feet within the approximately 11 Acre Licensed
Cultivation Site     Lease Term: The Length of the Lease will be unchanged from
the existing Lease Agreement     Amended Rental Schedule: See Exhibit D

 



 13 

 

 

[ex10i_001.jpg] 

14300 N. Northsight Blvd #208

Scottsdale, AZ 85260

 

EXHIBIT D: AMENDED RENTAL SCHEDULE

 

[ex10i_003.jpg]

 

 14 

 

 

[ex10i_001.jpg] 

14300 N. Northsight Blvd #208

Scottsdale, AZ 85260

 

EXHIBIT E: TOWN OF CHINO VALLEY PPDRP SUBMITTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WWW.ZONEDPROPERTIES.COM

877-360-8839 

 



 

 

  

[logo.jpg]  



PLANNED AREA DEVELOPMENT APPLICATION 

  

Name of Applicant: "Zoned Properties, Inc." on behalf of "Chino Valley
Properties, LLC" & "ABA Enterprises, LLC"

 

Mailing Address: 14300 N. Northsight Blvd #208, Scottsdale, AZ, 85260

 

Phone Number: 602-628-7690
                                                   Email:
Bryan@zonedproperties.com

 

Name of Property Owner/s: Chino Valley Properties, LLC & ABA Enterprises, LLC

 

Mailing Address: 14300 N. Northsight Blvd #208, Scottsdale, AZ, 85260

  

Phone Number: 602-628-7690
                                                   Email:
Bryan@zonedproperties.com

  

Name of Architect: David Cintron (DAC Studios, Ltd.)

 

Mailing Address: 14300 N. Northsight Blvd #208, Scottsdale, AZ, 85260

 

Phone Number: 312.491.9069
                                                   Email: dac@dacstudios.com

 

Name of Engineer:
__________________________________________________________________________

 

Mailing Address:
___________________________________________________________________________

 

Phone Number: ______________________                      Email:
____________________

 

Site Location: 2144 N. Road 1 East, Chino Valley, AZ       APN/S: 306-14-008H,
306-14-008K, 306-14-008M

 

Gross Area: ~58.3 Acres                                   Net Area:
_________________________ Density: ______________

  

Total No. of Lots: 3                                      

 

Description of requested use:

 

Phased Protected Development Right Plan - 5 Years. Please See Attachment.

 



 

 

 



 

 

 



 

 

 



 

 



 
 

 

Project Narrative:

 

Phased Protected Development Right Plan - 5 Years. Please See Attachment.

 



 

 

 



 

 

 



 

 

 



 

 

Application Fees:

 

PAD with Rezoning: Requires an $800.00 application fee along with $20.00 per lot
and $115 per advertisement.

 

Applicant Signature: /s/ Bryan McLaren   01-25-2016       Date         Owner
Signature: /s/ Bryan McLaren   01-25-2016       Date

 

 

 

 

 

 

 

 

 

 

2015 Aug Page 2 of 2

 



 
 

 



[ex10i_001.jpg] 

14300 N. Northsight Blvd #208

Scottsdale, AZ 85260

 

Hand Delivered

 

January 25, 2016

 

Ms. Ruth Mayday

Development Services

Director Town of Chino Valley 

1982 Voss Drive 

Chino Valley, AZ 86323

 

Dear Ms. Mayday:

 

Zoned Properties, Inc. on behalf of ABA Enterprises, LLC and Chino Valley
Properties, LLC (“Property Owners”) is pleased to submit to you the attached
Project Narrative and Phased Protected Development Right Plan (“PPDRP”) in
support of our request to the Town of Chino Valley (“Town”) for a Five Year
Phased Protected Development Right Plan.

 

We have reviewed the Town’s Fee Schedule and understand that there is not an
established fee for this type of application. Please let me know what the
application fee for this proposal is, and I will be happy to send you a check.

 

It is my understanding that at the February 9, 2016 meeting of the Town Council,
the Council Members may be discussing the proposed changes to the Chino Valley
Unified Development Ordinance regarding Medical Marijuana (“MMJ”). As you know,
over the past few months our development team has made presentations to the
Planning & Zoning Commission and Town Council regarding the proposed changes to
the Chino Valley MMJ zoning ordinance and, more specifically, how a PPDRP can be
used to preserve the expansion rights of our existing MMJ businesses in Chino
Valley. It might be appropriate to include our PPDRP on the Council's agenda for
action at the meeting on the 9th. In our opinion, approval of the PPRDP by the
Town Council “will promote reasonable certainty, stability and fairness in the
land use planning and regulatory process and secure the reasonable investment
backed expectations of the landowner.” (A.R.S. §96 1202(F)

 

Thank you for your review of the enclosed materials. Please contact me at
602-628-7690 or Ralph Pew at 480-461-4670 if you have any questions or comments.
We look forward to working collaboratively with the Town staff, Planning &
Zoning Commission and Town Council to create development strategies, which will
serve the interests of the Town and the Property Owners.

 

Sincerely,

 

/s/ Bryan McLaren                  

Bryan McLaren 

Zoned Properties, Inc.

 

www.zonedproperties.com

 

 
 

 

[ex10i_001.jpg] 

14300 N. Northsight Blvd #208

Scottsdale, AZ 85260

 

PHASED PROTECTED DEVELOPMENT RIGHT PLAN

PROJECT NARRATIVE

FOR 58.30 ACRES

SEC OF Arizona State Route 89 and Road 3 1/2 North

 

 

Submitted on behalf of:
ABA Enterprises, LLC
&
Chino Valley Properties, LLC

 

 

Submitted by:
Bryan McLaren
Zoned Properties, Inc.,
14300 N. Northsight Blvd., Suite 208
Scottsdale, AZ 85260
602-628-7690
bryan@zonedproperties.com

 

 

Submitted to:
The Town of Chino Valley (“Town”)
Development Services
Planning and Zoning Division
1982 Voss Drive
Chino Valley, AZ 86323

 

 

 

Submitted: January 25, 2016

 

 

 

www.zonedproperties.com



 



 
 

 



[ex10i_001.jpg] 

14300 N. Northsight Blvd #208

Scottsdale, AZ 85260

 

Purpose of Request

 

Zoned Properties, Inc. on behalf of ABA Enterprises, LLC and Chino Valley
Properties, LLC (“Property Owners”), is pleased to submit this project narrative
to the Town of Chino Valley in support of an application for a Phased Protected
Development Right Plan (“PPDRP”) on 58.30 acres. The PPDRP includes this project
narrative and all exhibits described herein. The property, shown below in red,
is known as Yavapai County parcels #306-14-008H, 306-14-008K and 306-14-008M
(“the Property”). Legal descriptions for the three parcels are attached as
Exhibits A, B and C of this narrative. The Property Owners are filing an
application for PPDRP consistent with the enabling authority available to the
Town in A.R.S §9-1201 et seq. Pursuant to Arizona Revised Statutes §9-1202(C), a
more detailed site plan for each phase of the PPDRP will be submitted prior to
the development of each phase.

 

[ex10i_004.jpg]

 

 

 

 

 

www.zonedproperties.com

 



 
 

 



[ex10i_001.jpg] 

14300 N. Northsight Blvd #208

Scottsdale, AZ 85260

 

Description of Proposal

 

As shown on the Phased Protected Development Right Plan, Exhibit D of this
narrative, the Property Owners are proposing to develop the site in three
different phases, identified on the PPDRP as Phases 1, 2 and 3.

 

The first phase includes the existing and planned expansion of a licensed
medical marijuana cultivation facility. Additional uses for phase one include a
hay farm, vineyard and a solar power array.

 

The second phase of development will include expansions of the hay farm and
vineyard established in phase one, an additional solar power array, and a
residential housing project.

 

The third and final phase of development will include another solar power array,
an additional licensed medical marijuana cultivation facility and additional
residential housing.

 

Every land use element of a previous phase of the PPDRP is not required to be
completely built out before a new phase could begin.

 

As previously noted, a more detailed plan for each phase of the PPDRP will be
submitted prior to the development of each phase for site plan approval by the
Town.

 

Relationship to Surrounding Properties and Existing Zoning

 

The project site is on the east side of State Route 89, south of Road 3 1/2
North and west of Road 1 East.

 

  Zoning Classification Use Project
Site CH and CL/AR--5

Agricultural/

Medical Marijuana Cultivation

North Heavy Commercial and
Agricultural/Residential Landscape Supply/Vineyard South Light Commercial and
Residential 1 du/ac Vacant/Residential East Single Family
Residential 2.5 du/ac Road 1 East/Residential West Light Commercial Frontage/
State Route 89

 

 

 

 

 

www.zonedproperties.com

 

 
 

 



[ex10i_001.jpg] 

14300 N. Northsight Blvd #208

Scottsdale, AZ 85260

 

As demonstrated by the graphic above, the project site is bound by roadways on
three sides, and mostly commercially zoned properties. There is residentially
zoned property to the south and on the east side of Road 1 East.

 

Development Schedule

 

As shown on the PPDRP, this project will be developed in three phases. Per
Arizona Revised Statute §9-1203(A), as a phased development, the development
rights established with the approval of this PPDRP would be valid for five
years. However, as outlined in A.R.S. §9-1203(B), the Town may extend the
duration period for two additional years if a longer time period is warranted by
“all relevant circumstances, including the size, type and phasing of the
development on the property, the level of investment of the landowner, economic
cycles and market conditions.” However, the protected development right shall
not remain established for more than seven years.

 

Public Utilities and Services

 

Utilities and services to the development will be provided as follows:

 

Utility Provider Water Pumped Well Access Wastewater Septic Electricity Arizona
Public Service Gas Southwest Gas Cable Cable One Telephone n/a Police Chino
Valley Police Department Fire Chino Valley Fire Department

 

Development Team

 



Applicant: Zoned Properties, Inc.   14300 N. Northsight Blvd., Suite 208  
Scottsdale, AZ 85260   Bryan McLaren   602-628-7690     Property Owners: ABA
Enterprises, LLC & Chino Valley Properties, LLC   c/o Zoned Properties, Inc.  
14300 N. Northsight Blvd., Suite 208   Scottsdale, AZ 85260

 

 

 

 

 

www.zonedproperties.com



 



 
 

 



[ex10i_001.jpg]  Bryan McLaren

14300 N. Northsight Blvd #208

Scottsdale, AZ 85260



 



Land Use Counsel: Pew & Lake, PLC    1744 South Val Vista Drive, Suite 217  
Mesa, AZ 85204 W. Ralph Pew   480-461-4670       Conant Law Office   2398 East
Camelback, Suite 925   Phoenix, AZ 85016   Paul Conant   602-508-9010

 

Effective Date

 

Pursuant to ARS. §9-1202(G), this PPDRP will be deemed established and effective
with respect to the Property upon its approval by the Chino Valley Town Council
on February 9, 2016.

 

Conclusion

 

Approval of this PPDRP will allow for the continued development of a
well-designed Commercial enterprise, which includes renewable energy sources,
residential housing, Licensed Medical Marijuana Facilities and diverse
agricultural facilities. The Property Owners look forward to working with the
Town to develop the planning and legal framework, which will implement this
phased development vision.

 

 

 

 

 

www.zonedproperties.com

 



 
 

 

[ex10i_001.jpg]

14300 N. Northsight Blvd #208

Scottsdale, AZ 85260

 

 

EXHIBIT A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

www.zonedproperties.com

 



 

 

 



Parcel H, Exhibit A 2015-0043367 SWD 09/10/2015 10:56:11 AM Page 3 of 3

  

Escrow No. 68150793-068-BR

 

LEGAL DESCRIPTION

 

All that portion of the Southeast quarter of Section 10, Township 16 North,
Range 2 West, of the Gila and Salt River Base and Meridian, Yavapai County,
Arizona, as described in Book 4644 of Official Records, page 294, on file in the
office of the Yavapai County Recorder and further shown on the Record of Survey
recorded in Book 103 of Land Surveys, Page 81, on file in the office of the
Yavapai County Recorder, said portion thereof being more particularly described
as follows:

 

Commencing at the Southeast corner of said Section 10;

 

Thence North 00 degrees 12 minutes 00 seconds West, a distance of 686.48 feet to
a point on the East line of said Section 10 and the centerline of Road 1 East in
the Town of Chino Valley, Arizona;

 

Thence South 89 degrees 47 minutes 42 seconds West, a distance of 25,00 feet, to
a point on the West right of way line of said Road 1 East;

 

Thence continuing South 89 degrees 47 minutes 42 seconds West, a distance of
761.32 feet; Thence North 00 degrees 13 minutes 03 seconds West, a distance of
277.13 feet;

 

Thence South 89 degrees 57 minutes 43 seconds West, a distance of 352.05 feet,
to the POINT OF BEGINNING;

 

Thence continuing South 89 degrees 57 minutes 43 seconds West, a distance of
370.43 feet, to a point on the East right of way line of U. S. Highway 89;

 

Thence North 02 degrees 42 minutes 45 seconds East, a distance of 1661.30 feet,
along the said East right of way line of U. S. Highway 89, said right of way
being 200.00 feet in width;

 

Thence North 89 degrees 58 minutes 46 seconds East, a distance of 302.20 feet,
to the beginning of a tangent curve, concave to the South, with a radius of
1304.26 feet, the radius point of which bears South 00 degrees 01 minutes 14
seconds East;

 

Thence Easterly along said curve, through a delta angle of 02 degrees 59 minutes
40 seconds, an arc distance of 68.16 feet, the chord bearing of which is South
88 degrees 31 minutes 24 seconds East, with a chord distance of 68.16 feet;

 

Thence South 02 degrees 42 minutes 45 seconds West, a distance of 1659.41 feet,
to the POINT OF BEGINNING.

 

 

Lgldescr

 



 Page 1 of 1 

 

 

[eximg_001.jpg]





14300 N. Northsight Blvd #208

Scottsdale, AZ 85260

 

 

EXHIBIT B



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

www.zonedproperties.com

 



 

 

 

Parcel K, Exhibit B 2015-0043372 SWD 09/10/2015 11:10:40 AM Page 3 of 4



 

Escrow No. 68150794-068-BR

 

LEGAL DESCRIPTION

 

All that portion of the Southeast quarter of Section 10, Township 16 North,
Range 2 West, of the Gila and Salt River Base and Meridian, Yavapai County,
Arizona, as described in Book 4644 of Official Records, Page 294, on file in the
office of the Yavapai County Recorder and further shown on the Record of Survey
recorded in Book 103 of Land Surveys, Page 81, on file in the office of the
Yavapai County Recorder, said portion thereof being more particularly described
as follows:

 

Commencing at the Southeast comer of said Section 10;

 

Thence North 00 degrees 12 minutes 00 seconds West, a distance of 686,48 feet to
a point on the East line of said Section 10 and the centerline of Road 1 East in
the Town of Chino Valley, Arizona;

 

Thence South 89 degrees 47 minutes 42 seconds West, a distance of 25.00 feet, to
a point on the West right of way line of said Road 1 East;

 

Thence continuing South 89 degrees 47 minutes 42 seconds West, a distance of
761.32 feet; Thence North 00 degrees 13 minutes 03 seconds West, a distance of
277.13 feet;

 

Thence South 89 degrees 57 minutes 43 seconds West, a distance of 47.73 feet, to
the POINT OF BEGINNING; Thence continuing South 89 degrees 57 minutes 43 seconds
West, a distance of 304.32 feet;

 

Thence North 02 degrees 42 minutes 45 seconds East, a distance of 1659.41 feet,
to the beginning of a non-tangent curve, concave to the Southwest, with a radius
of 1304.26 feet, the radius point of which bears South 02 degrees 58 minutes 26
seconds West;

 

Thence Southeasterly along said curve, through a delta angle of 04 degrees 49
minutes 41 seconds, an arc distance of 109.91 feet, the chord bearing of which
is South 84 degrees 36 minutes 43 seconds East, with a chord distance of 109.87
feet, to a point of reverse curve, concave to the Northeast, with a radius of
1382.26 feet, the radius point of which bears North 07 degrees 48 minutes 07
seconds East;

 

Thence Southeasterly along said curve, through a delta angle of 07 degrees 49
minutes 21 seconds, an arc distance of 188,72 feet, the chord bearing of which
is South 86 degrees 06 minutes 33 seconds East, with a chord distance of 188.57
feet;

 

Thence North 89 degrees 58 minutes 46 seconds East, a distance of 193.04 feet;

 

Thence South 00 degrees 12 minutes 00 seconds East, a distance of 777.65 feet,
to the beginning of a tangent curve, concave to the Northwest, with a radius of
15.50 feet, the radius point of which bears South 89 degrees 48 minutes 00
seconds West;

 

Thence Southwesterly along said curve, through a delta angle of 146 degrees 05
minutes 10 seconds, an arc distance of 39,52 feet, the chord bearing of which is
South 72 degrees 50 minutes 35 seconds West, with a chord distance of 29.65
feet, to a point of reverse curve, concave to the Southeast, with a radius of
50.00 feet, the radius point of which bears South 55 degrees 53 minutes 10
seconds West;

 

Thence Southerly along said curve, through a delta angle of 246 degrees 36
minutes 10 seconds, an arc distance of 215.20 feet, the chord bearing of which
is South 22 degrees 35 minutes 05 seconds West, with a chord distance of 83.58
feet;

 

LgIdescr



 



 Page 1 of 2 

 

 



  2015-0043372 SWD   09/10/2015 11:10:40 AM Page 4 of 4



 

Thence South 00 degrees 12 minutes 00 seconds East, a distance of 335.33 feet;

 

Thence South 89 degrees 57 minutes 43 seconds West, a distance of 102.06 feet;

 

Thence South 01 degrees 05 minutes 30 seconds West, a distance of 255.06 feet;

 

Thence South 89 degrees 57 minutes 43 seconds West, a distance of 69.69 feet;

 

Thence South 02 degrees 43 minutes 15 seconds West, a distance of 31.98 feet, to
the beginning of a tangent curve, concave to the Northwest, with a radius of
52.00 feet, the radius point of which bears North 87 degrees 16 minutes 45
seconds West;

 

Thence Southwesterly along said curve, through a delta angle of 60 degrees 35
minutes 42 seconds, an arc distance of 54,99 feet, the chord bearing of which is
South 33 degrees 01 minutes 06 seconds West, with a chord distance of 52.47
feet;

 

Thence South 00 degrees 50 minutes 00 seconds West, a distance of 104.35 feet,
to the POINT OF BEGINNING.

 

LgIdescr

 



 Page 2 of 2 

 

 

[eximg_001.jpg]

14300 N. Northsight Blvd #208

Scottsdale, AZ 85260

 

 

EXHIBIT C

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

www.zonedproperties.com



 



 

 

 





Parcel M, Exhibit C 2015-0043403 SWD 09/10/2015 11:50:01 AM Page 3 of 4

 

Escrow No. 68150795-068-BR

 

LEGAL DESCRIPTION

 

All that portion of the Southeast quarter of Section 10, Township 16 North,
Range 2 West, of the Gila and Salt River Base and Meridian, Yavapai County,
Arizona, as described in Book 4644 of Official Records, Page 294, on file in the
office of the Yavapai County Recorder and further shown on the Record of Survey
recorded in Book 103 of Land Surveys, Page 81, on file in the office of the
Yavapai County Recorder, said portion thereof being more particularly described
as follows;

 

Commencing at the Southeast corner of said Section 10;

 

Thence North 00 degrees 12 minutes 00 seconds West, 686,48 feet to a point on
the East line of said Section 10 and the centerline of Road 1 East in the Town
of Chino Valley, Arizona;

 

Thence South 89 degrees 47 minutes 42 seconds West, a distance of 25.00 feet, to
a point on the West right-of-way line of said Road 1 East;

 

Thence continuing South 89 degrees 47 minutes 42 seconds West, a distance of
25.00 feet, to the POINT OF BEGINNING;

 

Thence North 00 degrees 12 minutes 00 seconds West, 25,00 feet West of and
parallel to the said West right of way line of said Road I East, a distance of
1908.96 feet;

 

Thence South 89 degrees 58 minutes 46 seconds West, a distance of 513.66 feet;

 

Thence South 00 degrees 12 minutes 00 seconds East, a distance of 777.65 feet,
to the beginning of a tangent curve, concave to the Northwest, with a radius of
15.50 feet, the radius point of which bears South 89 degrees 48 minutes 00
seconds West;

 

Thence Southwesterly along said curve, through a delta angle of 146 degrees 05
minutes 10 seconds, an arc distance of 39.52 feet, the chord bearing of which is
South 72 degrees 50 minutes 35 seconds West, with a chord distance of 29.65
feet, to a point of reverse curve, concave to the Southeast, with a radius of
50.00 feet, the radius point of which bears South 55 degrees 53 minutes 10
seconds West;

 

Thence Southerly along said curve, through- a delta angle of 246 degrees 36
minutes 10 seconds, an arc distance of 215,20 feet, the chord bearing of which
is South 22 degrees 35 minutes 05 seconds West, with a chord distance of 83,58
feet;

 

Thence South 00 degrees 12 minutes 00 seconds East, a distance of 335.33 feet;

 

Thence South 89 degrees 57 minutes 43 seconds West, a distance of 102.06 feet;

 

Thence South 01 degrees 05 minutes 30 seconds West, a distance of 255.06 feet;

 

Thence South 89 degrees 57 minutes 43 seconds West, a distance of 69.69 feet;

 

Thence South 02 degrees 43 minutes 15 seconds West, a distance of 31.98 feet, to
the beginning of a tangent curve, concave to the Northwest, with a radius of
52.00 feet, the radius point of which bears North 87 degrees 16 minutes 45
seconds West;

 

Thence Southwesterly along said curve, through a delta angle of 60 degrees 35
minutes 42 seconds, an arc distance of 54,99 feet, the chord bearing of which is
South 33 degrees 01 minutes 06 seconds West, with a chord distance of 52.47
feet;

 

I.gldescr

 



 Page 1 of 2 

 

 



  2015-0043403 SWD   09/10/2015 11:50:01 AM Page 4 of 4

 

 

Thence South 00 degrees 50 minutes 00 seconds West, a distance of 104.35 feet;

 

Thence North 89 degrees 57 minutes 43 seconds East, a distance of 47.73 feet;

 

Thence South 00 degrees 13 minutes 03 seconds East, a distance of 277,13 feet;

 

Thence North 89 degrees 47 minutes 42 seconds East, a distance of 736,32 feet,
to the POINT OF BEGINNING.



 



 Page 2 of 2 

 

 

[eximg_001.jpg]

14300 N. Northsight Blvd #208

Scottsdale, AZ 85260

 

EXHIBIT D



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

www.zonedproperties.com

 



 

 

 

[eximg_002.jpg] 

 

 

 

[eximg_003.jpg]

 

 

 



 

 